Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered March 31, 2000, which, after a nonjury trial, dismissed plaintiff’s declaratory judgment action, unanimously modified, on the law, to declare that defendant State Insurance Fund is not obligated to reimburse plaintiff for any portion of the costs of defending or amounts paid in settlement of the underlying personal injury action, and otherwise affirmed, without costs.
The trial court properly found that the owner and general contractor were additional insureds on the employer’s general liability policy obtained from plaintiff, and that, therefore, the third-party complaint by the owner and general contractor against the employer in the underlying action should have been dismissed as barred by the antisubrogation rule (see, North Star Reins. Corp. v Continental Ins. Co., 82 NY2d 281), notwithstanding the fact that the underlying declaratory judgment action, which sought to require plaintiff herein to assume the defense of the owner and general contractor, was discontinued due to settlement of the personal injury action. Accordingly, there would have existed no ground upon which plaintiff could have proceeded against defendant State Insurance Fund, the employer’s workers’ compensation carrier. We modify only to declare in defendant’s favor (see, Lanza v Wagner, 11 NY2d 317, 334). Concur — Nardelli, J.P., Mazzarelli, Saxe, Ellerin and Buckley, JJ.